PER CURIAM.
This is an appeal from an order of the Industrial Commission. We reverse and remand for further proceedings.
Claimant-respondent Bunt, while in the military in 1956, suffered a disabling injury, which continued for some years. He was discharged from the military with a 100% disability. Thereafter he recovered to a greater or lesser extent and was employed by appellant Lone Pine Equipment Company when during employment he was injured on March 9, 1973. The parties agree that thereafter Bunt was and is totally disabled.
Although Lone Pine and its surety contended that the liability for Bunt’s total disability benefits and medical expenses should have been apportioned between them and the Industrial Special Indemnity Fund, the Industrial Commission, not having the benefit of our more recent decisions, applied a subjective standard and held Lone Pine and its surety solely liable for such benefits.
The cause is remanded for additional proceedings before the Commission in accordance with the decision of Shea v. Bader, 102 Idaho 697, 638 P.2d 894 (1981); Gugelman v. Pressure Treated Timber Co., 102 Idaho 356, 630 P.2d 148 (1981); and Curtis v. Shoshone County Sheriff’s Office, 102 Idaho 300, 629 P.2d 696 (1981), all of which opinions were issued following the order of the Industrial Commission in the instant case.
Costs to appellants awarded against respondent Industrial Special Indemnity Fund. No attorney’s fees allowed on appeal.